DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art does not disclose or render obvious a green light source having a power consumption of no less than 48W and comprising multiple semi-conductor dies; a red light source; a blue light source; a thermoelectric cooler thermally coupled to the red light source, and neither the green light source nor the blue light source being thermally coupled to a thermoelectric cooler, wherein the thermoelectric cooler is capable of only absorbing heat from the red light source; a light valve disposed downstream of the red light source, the blue light source and the green light source; a projection lens disposed downstream of the light valve; and a prism disposed at a light path between the light valve and the projection lens.
The closest prior art record, Yamagisha, discloses Yamagishi discloses a second light source (see the light source of 11R in fig.3) comprising at least one semi-conductor die ([0075]: “Although it is not shown in the drawing, the LED modules 31R, 31G and 31B for the respective colors of light as solid light sources have a configuration in which an LED die is mounted on a metal substrate”), a thermoelectric cooler (see 12 in fig.3; ), thermally coupled to the second light source ([0082]: “A red Peltier device 12 as a thermoelectric element is provided on the back of the red LED module 1R through a red spreader 11R as a thermal conductive member. “), and neither the first light source nor the third light source being thermally coupled to any thermoelectric cooler (see 11G and 11B in fig.3; [0013]: “order to solve the above-described problems, in the image display device of the present invention having a first configuration, the plurality of solid light sources are provided with respective cooling units connected to a backside thereof through a thermal conductive member, and among the plurality of cooling units, only the cooling unit connected to the solid light source for emitting red light is formed by using a thermoelectric element capable of controlling heating and absorbing heat.”).
Yamagisha does not disclose a green light source having a power consumption of no less than 48W and comprising multiple semi-conductor dies; a red-light source; a blue light source while a thermoelectric cooler is thermally coupled to the red-light source, and neither the green light source nor the blue light source being thermally coupled to a thermoelectric cooler.
Claims 2-13 are allowed as they depend from allowed claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882